AO 106(Rev.01/09)ApplicationforaSearchWnrrant                                                           CLERK'
                                                                                                             S OFFICE U.s.Dlsl cotln'r
                                                                                                                         FILED
                                U M TED STATES D ISTRICT COURT                                                   :Ag 2j ajg
                                                               forihe
                                                    W                                                          JU    c     DL< CLERK
                                                        estem DkstrictofVirginia                              BY:
                                                                                                                    oj u c
            In theM atteroftheSearch of
       (Briejlydescribethepropert
                                ytobesearched
        orf#esnl/.kthepersonbynfw;eandaddress)                                CaseNo)'
                                                                                     .19> ,9 %
                  13490 Kingston Lane
                      Bristol,VA
                                                                                     .

                                                                                                   U
                                      APPU CAH ON FOR A SEARCH W AQQAN T
        1,afederal1aw enforcementom ceroran attorney forthegovemm entvreques'tasearch warrantand stateunder
penqltyofperjurythatIhavereasontobelievethatthereisnow concealedonthefollowingpersonorproperty
located in the       W estern          Distictof            Virginia            (îdenû?k t
                                                                                         heperson ordescribepropert
                                                                                                                  y to
besearchedandgiveitslocationl: 13490 Kingston Lane,Bristol,VA -to include the residence,cudilage,ga'  rages,
                               outbuildings,campers,persons present,and vehicles present. AttachmentA consistsofa
                                photograph ofthe residence.

         'The person orproperty tobesearched,described abovemisbelieved to conceal(identl
                                                                                        )kthepersonordescribethe
propertytobewe/ze/: See AttachmentB


        Thebasisforthe search underFed.R. Cn'
                                            m .P.41(c)is(checkoneormorel'
                                                                        .
              f evidenceofacn'  me;
              Z contrabandafruitsofcrime,orotheritemsillçgallypossessed'            ,

              dpropertydesiredforuseaintendedforuseorusedixlcomm ittirlg a crim e;
                                                                 ,

              O aperson to bearrested oraperson who islmlawfully reskained.

       Thesearch isrelatedtoaviolation of                21 U.S.C.j 846/841(a)(1) ,andtheapplicationisbasedon these
facts:SeeAttachmentC                                          qnd/or 841(a)(1)


         # Continuedontheatlachedsheet          .


         O Delayednoticeof   (Iays(kveexsctendingdateifmorethnn 30days:                                             )isrequested
           lmder18U.S.C.j3103+ thebasisofwhichissetforth ontheattnchedsheet.
                                                                                *


                                                                                         Applicant'
                                                                                                  s à'
                                                                                                     /gêlaxre
                                                                                   Bri
                                                                                     an Snedeker,SpecialAgent
                                                                                         PrintednameJZ;J title

Swom tobeforem eand sir ed in my presence.

Date:J/xv/,:                                                              1


                                                                                           Judge% siv ature
City and state:      Abingdon,V rginia                                             Pamela Meade Sargent,USMJ
                                                                                         Printednametwz: title

          Case 1:19-mj-00042-PMS Document 1 Filed 03/28/19 Page 1 of 7 Pageid#: 1
                      A TTA CH M EN T A




Case 1:19-mj-00042-PMS Document 1 Filed 03/28/19 Page 2 of 7 Pageid#: 2
                               ATTACHM ENT B


1. Heroinaheroindistributionparaphemaliaincluding(butnotlimitedto)scales,c'#ting
   material,plasticbaggies,wrappingmaterial;electroniccommtmicationdevices(such
   ascellulartelephones)that:reusedtocommunicatewithotherdrugtraG ckers/co-
   conspirators; electroi cequipm entusedforcotmter-surveillancetoincludevideo
   surveillancesystemsandrelatedDVRS(digitalvideorecorders),scanners,andanti-
   bugging devices.

2. Firearm s,includingbutnotlim itedtohandguns,rifles,andshotgtmsthatare
   comm only used by individualsto protectcontrolled substancesand related dnzg
   proceeds/assets.Firearms,oftentimesstolenaarealso routinelybartered in exchange
   forconlolled substxnces.

3. Books,records,ledgers.notes,and videospertainingto theillicitdistributiow
   ptlrchasing.andtranKportingofheroin.

4. M essages,letters,telephonenllmbers,and addressesrelating to customers,suppliers,
   andotherco-conspiratorsinvolvedwiththeillicitdistribution,purchasing,and
   transporting ofheroin. Thesem essages,letters,telephonenumbers,
   andaddressesm aybewritten on personalcalendars,personaladdressand /or
   telephonebooks,Rolodex typeindices,noteboolcs,loosepiecesofpam r,and found
   in m ail.

   Photop aphsand videosdepicting heroia dnlg distribution paraphernnliaasubstantial
   mssetsaco-conspiratorsaand personswith heroin.

6. Books,ledgers,receipts,bank statements,cashier'schecks,and otheritems
   evidencingtheacquisition,secreting,transfening and/orconcealmentofassetsorthe
   expenditureofnarcoticsproceeds.

   Item sorarticlesofpersonalpropertytendingto show ownership,dominion,or
   controlofthepremises/property/vehicles.Suchitemsorarticlesinclude(butarenot
   limitedto)m rsonalidentifcation,m rsonalcorrespondence,diaries,checkbooks,
   notes,photop aphs,keys,receipts,mail,m rsonaltelephoneand addressbooks,
   videos,andmotorvehiclerelateddocuments(titles/registrations).
8. Largeamountsofcurrency(exceedi
                                ng$1000.00).
   Item slisted inParagraphs3through 7 may be stored in digiu lm qdia.Therefore,
   digitalmedia(includingbutnotlimitedtocomputers/computerharddrives,digital
   videorecorders(DVRs),floppydisks,CD's,tlash/jumpdrives,personaldigital
   assistants(PDA's),cellulartelephones/smartphones,digitalcameras,PODs,PADs,
   etc.)aretobeseizedandexaminedfortheitemslistedinParagraphs3through7.




Case 1:19-mj-00042-PMS Document 1 Filed 03/28/19 Page 3 of 7 Pageid#: 3
                                 ATTACH'
                                       M ENT C

                                 AFFIDAVIT of
                           SpecialAgentBrian Snedeker
                          DrugEnforcementAdm iniskation
                                 Bristol,Virginia


1.1,SpecialAgentBrian Snedeker,being duly swom hereby deposeand say:

2.Thepurposeofthisapplication and affidavitisto securea search wanantforthe
  prem iseslcnown as13490 Kingston Lane Bristol,VA. Thisaffiant,after
  obtainingand reviewinginformation,behevesthereisevidence ofdistribution of
  heroin and/orconspiracy to distributeheroin at13490 KingstonLane,Bristol.VA in
  violationof21USC 841(a)(1)and846/841(a)(1).
3.1am aSpecialAgentw111:theDrugEnforcementAdminiskation(DEA)andhave
  been soemployedforapproximately(27)years.Duringmy emplom entlhave
  received com prehensiveclassroom training from theDrugEnforcem ent
  Administration in specializednarcoticinvestigativem attersincludingbutnotlim ited
  to drug interdiction,drug m anufacturingadrug detection,drug sm uggling,m oney
  laundering techniquesand schemes!andtheinvestigation ofindividualsand
  organizationsinvolving the smuggllng and illicittraffcking ofcontrolled substances
  (includingheroin). lhaveparticipatedintheinvestigationsandsubsequentarrestsof
  individualsinvolvedw1t11thesmugglingand/ortrao ckingofheroin(aScheduleI
  ControlledSubstance).IhavealsoexecutedhunYedsofsearchwarrantsrelatedto
  thetraflkkingofconlolledsubslances(includingheroin).
4. Thefactssetforth in thisaffdavitareknown tom easaresultofinfonnation provided
  to m eby otherlaw enforcementoflcersanda reliable sourceofinform ation.
   Any referencetothegenderofanyllnnam ed personsm entioned within thisaftidavit
   doesnotnecessarily renectthetruegenderofsaid persons.

5.During2018,areliablesourceofinfonnation(hereafterreferredtoasuSOr')advised
   thisax antthatRoy Strouth isinvolved with the disi bution ofcontrolled substances
   andpossesses>numberofftrearmsathis(Strouth's)residence(describedand
   subsequentlyidentifedasbeinglocated as13490KingstonLane.Bristol,VA).The
   SOlclaimed thatsheobserved m ultiplemulti-gallon containersofcontrolled
   substances(cocaineandmdhamphetnmine)atStrouth'sresidenceduring2018.
   'Fhe SO1is an adm itted drug userw ho has provided law enforcem entw ith
   inform ation/assistancein thepastthatrestllted in m ultipleseizuresof
   methamphetamine(includingoneseizureofapproximately(2)poundsof
   methamphetnmine),theseizureofafirearm,andtheariestsandconvicéonsof
   multipledefendants.

6. DuringM arch 2019,aheroin custom erofRoy Strouth wasoverheardby law
   enforcementsyeakingtoanindividualtowhom thecustomeradvisedthatRoy
   Strouth issellmg a lotofheroin.n eheroin custom erwasalso overheard statingthat
   Roy Slouth re-ups/obtainsheroin from hisheroin sourceofsupply on adaily basis.

Case 1:19-mj-00042-PMS Document 1 Filed 03/28/19 Page 4 of 7 Pageid#: 4
7. DtlringM arch2019,areliableconfidentialsottrce(hereafterreferredtoas<1CS'')
    successfully perform ed/participated in multiplecontrolledpm chases/acqtlisitions
    (monitoredvsurveilled,andrecordedby1aw enforcement)ofheroinonthepremises
    of13490Kingston Lane,Bristol,VA. Dllring each ofthetmnsactions,theCS oran
    unwittingindividualtookrecordedftmds(serialnllmbersofpam rU.S.Currency
    recordedbylaw eeorcement)totheresidenceofRoyStrouthandretumed (toa
    vehicle on thepremisesin which the CS and/oran unwitting individualwere
    kavelling)w1111heroin.Thelastsuchcontolledpurchase/acqtlisiéon ofheroinat
    13490KingstonLane,Bristol,VA occ= edwithinthelast(8)days.TheCS
    previously advised 1aw enforcem entthathewasaware ofRoy Strouth tTavelingout-
    of-state on adailybasisin orderto obtain heroin forresaleandthatheroin couldbe
                                                                ,


    purchased from Strouthathisresidence(13490M ngstonLane,Bristol,VA).
    ThereliableCS hassuccessfully pedbrm ed num erouscontrolled purchasesof
    controlled substances.

8. A review by thisam antofRoy Skouth'scriminalhistory revealedthe following:

    *During1993,StrouthwaschargedwithPossessionofM arijuanaforResaleand
        otheroffenses.Disposition unknown.

    * Dun'ng 1998,Strouth wascharged w1111possession ofa controlled substanceand
      othercharges. D isposition unkmow n.

    * Dllring 1999,Strouth wmscharged with Possession W ith Insentto Distributea
      controlled substanceand otheroffenses. Strouth wassubsequently convicted of
        possessionofaconkolledsubsunce(notmari
                                             juana).
    *
        Dudng1999,StrouthwasconvictedoffelonyDistribution ofM arjuana.
    . During January 2002,Strouth waschargedw ith Possession ofCocaineforResale
      a
      ind otheroffenses. Thedisposition istmclear,however, cn'minalhistoy data
       ndicatesthatseveralm onthslaterStrouth wasata stateprison facility m relation
        to Schedule11drugs(cocaineisaSchedule11ControlledSubstance)andother
        offenses.

9. Thisam antisawarebased on histraining, experience,and conversutionswith other
   1aw enforcem entofficersthatindividualswho distributeand/orconspireto distribute
   herointypicallymaintainheroil heroindistributionparaphernalia(small,plastic,
   Ziploc-typebaggies,digitalscales,etc.),notes,records,messages,andtelephone
   numbers(pertainingtoherointraftkkingrelatedconœ ts/co-conspirators/customers),
   andotheritemsaslistedandexplainedonAttachmentB (oftheApplicationand
   AffidavitforSearchW an' anttowhichthisaflidavitisattached)ontheirpersons,
   insidetheirresidences(andtheresidences/distribution locationstheyutilizefor
   narcoticstrafsckingpurposes)andrelatedgarages,outbuildings/barns,campers,
   vehicles(orthevehiclestheyoperate),andinsideofvehiclesregisteredtoother
   personswhen thosevehiclesareparked atorintheimmediatevicinityofthe
   traflk ker's/conspirator'sresidence/property/distribution location.

10.Thisam antisawarebased onhistraining, experience,and conversationswith otber

Case 1:19-mj-00042-PMS Document 1 Filed 03/28/19 Page 5 of 7 Pageid#: 5
   1aw enforcementofficersthatpersonswhodistribute and/orconspiretodistribute
   heroin routinely have individualswho are customersand/orco-conspiratorspresent
   attheirresidences(andtheresidences/distributionlocationstheyutilizefornarcotics
   tram ckingpurposes)andrelated,garages,outbuildings/barng,andcampers.These
   custom ers/co-conspiratorsaretypically drug usersand drugtraftk kersthem selvesms
   they generallysellsome(ifnotal1)oftheherointheypurchaseinordertomakea
   profit,pay fortheirown dnzghabits,orboth.Thesecustom ers/co-conspiratorsoften
   illegally possessheroin and drug useparaphernnliaalong with notes,records,
   messages,andtelephonemlmbers(pertainingtotheacquisition/distribution of
   heroin),andotheritemsaslistedandexplainedonAttachmentB (ofthe
   ApplicationandAffidavitforSearchW aaanttowhichthisaffidavitisattached)on
   theirpersonsandintheirvehicles(orthevehiclestheyoperate)whichareooentimes
   parkedatorin theimm ediatevicinity oftheirsources'/co-conspirators'
   residences/propel es/diskibution locations.

11.Thisao ant,on multipleoccasionsdm ing the lastseveralyears,hashaddl'ug
   traffkkersand/ormanufacturersdestroy/attempttodestroyevidence(controlled
   substancesand/ormixturescontainingcontrolledsubstances)ofdnlgdisG bution
   and/orm anufacturing duling theexecution offederalsearch warrants. Duringthese
   incidents,oncethe drug lafficker/m mmfacturerbecnme aware ofa1aw enforcement
   presenceathis/herresidenceforthepurposeofexecuéng a search warrant,the
   traffickerquickly and easilydisposed/attempted todisposeofcontrolled substances
   and/orrelated mixturesby fluslling sam edown atoiletorrinsing sam edown a sink
   insidetheresidence.In one particularinçidentduring 2019,thisaffianthadreliable
   inform aéon thatamethamphetam inetraffickerpossessed muléplegallon sized
   Ziploc-typeplasticbagsthateach contazedmultiplepoundsofmetham phetam ine.
   Bythetim elaw enforcem entoftk ersreachedthetraflkker'smmsterbatllroom
   during the execution ofa federalsearch wazrantatthetraG cker'sresidence,they
   found methamphetam ineresidue/crystalsscatteredaboutthe flooraround thetoilet
   and (2)onegallonZiploc-typebagslayingnexttothetoild withonebagcontaining
   residueandtheothercontiningapproximately(1)ounceofmethamphetamine.ln
   thatparticularincident,thisaffiantbelievesm ultiplepoundsofmethamphetamine
   were successfully flushed downthetoiletbythem ethamphetam inetraffickerbefore
   herekeated to anotherroom in thehouse wherehewassubsequently apprehended.

   Based upon theabove,thisaffiantbelievesthereisreasonable suspicionthat
   knockingand announcingthepresenceoflaw enforcem entofficersatthetim eofthe
   execution ofthissearch wan'
                             antwould resultin the destruction orattempted
   desmzction ofevidence(heroin)bytheoccupantts)oftheresidence.
12.Roy Skouth'sknown residence is 13490Kingston Lane,Bristol,VA.

13.Based upon thefactssetforth above,1believethere isprobable causeforthe
   issuanceofasearch warrantfortheprem iseslm own as13490 Kingston Lane,
   Bristol,VA (locatedwithintheW estem DistrictofVirginia)asthereisprobable
   causetobelievethatthereisevidenceofaviolationof 21USC 841(a)(1)and
   846/841(a)(1)atsaidpremises.


Case 1:19-mj-00042-PMS Document 1 Filed 03/28/19 Page 6 of 7 Pageid#: 6
          -
                                            z -a g-a o )y
 BrianSnedeker,SpecialAgent(DEA)                Date

Subscribedand swom to beforeme,thisthe       day of
in Abingdon,Virginia.


                                           Pam elaM eade Sargent
                                         United StatesM agistrateJudge
                                          W estern DistrictofVirginia




Seenby:



       /s/CagleJuhan                     03/27/2019
     CagleJuhan,AU SA                       D ate




Case 1:19-mj-00042-PMS Document 1 Filed 03/28/19 Page 7 of 7 Pageid#: 7
